Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is a CON of application number 17135,588 which is US Patent Number 11,171902 B1 now. 
This NOA is in response to the Printer Rush from 9/13/2022 with regard to IDS filed on 9/9/2022.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2022 was filed after the mailing date of the NOA on 6/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Terminal Disclaimer
The terminal disclaimer filed on 6/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent granted on the parent application has been reviewed and is accepted. The terminal disclaimer has been recorded. 
Allowable Subject Matter
Claim 1-20 are allowed. 
The following is an Examiner’s Statement of Reasons for Allowance: In interpreting the claims, in light of the specification and prior prosecution on the parent applications, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. A combination of Jaynes and Goossens teaches showing a presence bar of a communication session with multiple participants with customized graphic on a shared display; however, the result of that combination does not fully represent what amended claim limitations exemplify as the claimed invention seen in Figure 5A. The ISR entry in the IDS dated 6/25/2021, US 2016/0359777 A1 (Tucker et al.) discloses elements of the claimed invention such as appending a picture of sender’s emotional state in a message but does not fully represent what amended claim limitations exemplify as the claimed invention seen in Figure 5A. The amended limitations distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language. 
IDS from 9/9/2022 has been considered and does not change the reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441